Citation Nr: 1715589	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  10-11 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the lumbar spine prior to October 13, 2016, and an evaluation in excess of 20 percent beginning October 13, 2016.

2.  Entitlement to an initial compensable disability rating for right knee tendonitis prior to December 31, 2015.

3.  Entitlement to an initial compensable disability rating in excess of 10 percent for right knee tendonitis prior to December 31, 2015.

4.  Entitlement to an initial disability rating in excess of 10 percent for right knee osteoarthritis with meniscal tear and tendonitis on or after December 31, 2015.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to July 2008.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013 and July 2016, the Board remanded these claims to the RO for additional development.  

Upon the most recent remand, in an October 2016 rating decision, the RO increased the disability rating of the service-connected lumbar spine disability to 20 percent effective from October 13, 2016.  Earlier, in a March 2016 rating decision, the RO granted a 10 percent disability rating for right knee osteoarthritis with meniscal tear and tendonitis effective December 31, 2015.  In doing so, the RO recharacterized the service-connected right knee disability from tendonitis, right knee.  These staged ratings do not represent the maximum disability ratings assignable for these disabilities, and the Veteran has not indicated that the current staged ratings are the maximum he is seeking.  Because higher ratings are available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claims for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

In November 2016, the Veteran filed a notice of disagreement (NOD) disagreeing with the October 13, 2016 date assigned for the 20 percent rating for his lumbar spine disability.  His disagreement is part and parcel of the increased rating claim now on appeal.  Generally, a claim for an earlier effective date for the award of a particular disability rating is a distinct issue appealable to the Board.  See, e.g., Hazan v. Gober, 10 Vet. App. 511 (1997).  Here, however, the Veteran's appeal ultimately arises from the rating decision granting service connection for the lumbar spine disability.  The appeal of the effective date for the 20 percent rating is subsumed by the appeal of the claim for an increased disability rating because in looking at the record to determine if a rating greater than 10 percent prior to October 13, 2016, is warranted, the Board will necessarily be adjudicating the earlier effective date issue.  See AB, 6 Vet. App. at 38; see also Fenderson v. West, 12 Vet App 119, 125-27 (1999).  As such, the Board is not remanding the issue as it pertains to the Veteran's NOD for issuance of a statement of the case (SOC).

The issue of entitlement to an initial compensable disability rating for right knee tendonitis prior to December 31, 2015, is decided herein below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

Prior to December 31, 2015, the Veteran's right knee tendonitis was manifested by painful motion.


CONCLUSION OF LAW

Prior to December 31, 2015, the criteria for assignment of at least a 10 percent rating for right knee tendonitis were met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5019, 5261 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an initial compensable disability rating for his right knee tendonitis prior to December 31, 2015.

The noncompensable disability rating is assigned under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5019, regarding bursitis, which provides that the disease will be rated on limitation of motion of affected parts, as arthritis, degenerative.  In this regard, DCs 5260 and 5261 provide for disability ratings for limitation of flexion and extension of the knees.  

Here, in his June 2009 notice of disagreement, the Veteran wrote that he had chronic pain and swelling in his knee.   During a December 2015 VA examination, the Veteran complained of knee pain that had become worse since service.  He continued having knee pain when kneeling down or standing on his feet for a long period of time.  On physical examination, the VA examiner found pain on flexion, which did not result in or cause any functional loss.  

Painful motion is entitled to at least the minimum compensable rating for a joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011); see also Southall-Norman v. McDonald, 28 Vet. App. 346 n.5 (2016).  A 10 percent rating is the minimum compensable rating for limitation of motion of the knee.  See 38 C.F.R. § 4.71, DCs 5260, 5261.  Therefore, the Board concludes that at least a 10 percent rating is warranted for the right knee disability for the period prior to December 31, 2015. 

This intermediary grant of benefits does not prejudice the Veteran.  The remaining right knee rating issues are addressed in the remand section. 


ORDER

Prior to December 31, 2015, a 10 percent rating for right knee tendonitis is granted, subject to the law and regulations governing payment of monetary benefits.



REMAND

In light of the decision above, the right knee rating issues are now considered one issue characterized as entitlement to an initial disability rating in excess of 10 percent for service-connected right knee disability.

The Board has conducted a further review of this matter, but has found that additional evidentiary development is warranted.  

Specifically, the Board finds that a VA examination is needed to comply with the last sentence of 38 C.F.R. § 4.59 as it pertains to testing the joints for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint (or for an explanation as to why such testing cannot be conducted).  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016). 

Although new VA examinations were conducted in October 2016 upon remand from the Board, those examinations do not contain the requisite information.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, these issues are REMANDED for the following actions:

1.  Arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected lumbar spine and right knee conditions.  

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's lumbar spine and right knee condition.  

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

The examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition, including all associated neurologic manifestations.  Please also describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how the facts and information justify the findings.  If the information requested in any question cannot be provided, explain why.  

2.  Thereafter, readjudicate the appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


